Fine, J.
(dissenting). I part company with the majority only on the first point, the adequacy of the jury instructions on the offense of operating while under the influence of intoxicating liquor. I agree that for a jury to find a defendant guilty of that offense they must find a causal relationship between the ingés-*293tian of alcohol and the intoxication. In my view, however, the judge’s instructions adequately conveyed that notion to the jury. Repeatedly he said that to find the defendant guilty they must be convinced that the defendant’s consumption of alcohol diminished his capacity to drive. The failure to use the specific term “efficient cause” does not seem to me to be significant. The reference in the charge to a “mixture” of substances was not improper. If, given the evidence in the case, the judge had not said something to the effect that a guilty verdict was warranted if a mixture of drugs and alcohol diminished the defendant’s capacity, he would have left the jurors in a state of confusion. I would therefore affirm the conviction of driving under the influence.